Citation Nr: 0114886	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01-02 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Committee on Waivers and Compromises (the Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Cleveland, Ohio.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran seeks a waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $9,034.  
By rating action in May 1988, the veteran was found to be 100 
percent disabled due to paranoid schizophrenia and granted 
pension benefits.  In October 1999 the RO determined that the 
veteran had received unreported employment income in 1996, 
1997, and 1998.  The veteran was informed that payment of his 
VA pension benefits would be adjusted accordingly, and that 
such adjustment would create an overpayment.  The veteran was 
notified of the overpayment amount in January 2000.  He 
requested a waiver of recovery of the overpayment in March 
2000.  He stated that he was unable to afford repayment of 
the overpayment.  In its October 2000 decision, the Committee 
determined that there was no fraud, bad faith or 
misrepresentation in the establishment of the indebtedness.  
The Committee also determined that the veteran was at fault 
in creation of the debt and that repayment of the debt would 
not cause the veteran undue financial hardship.

The Board is of the opinion that income information 
accurately describing the veteran's current expenses is not 
contained in the veteran's claims file.  In particular the 
February 1999 financial status report (FSR) only reflects 
that the veteran was spending $60 a month on food.  
Furthermore, the veteran has stated that he had significant 
debts, yet no such debts are described on the veteran's 
February 1999 FSR.  In addition the record reveals that the 
veteran owned a house for which foreclosure had been 
instituted.  It is unclear of the outcome of that action, and 
is unclear whether the veteran continues to owe money for the 
mortgage debt.  There is also some indication that the 
veteran may now be living in Louisiana with his mother.  The 
Board further notes that in an April 2001 informal hearing 
presentation the veteran's representative requested that the 
veteran be provided another chance to submit evidence to 
support his claim that recoupment of the overpayment would 
result in financial hardship.  Accordingly, current and 
accurate financial data should be obtained from the veteran 
prior to Board adjudication of his appeal.


In light of the foregoing, this case is hereby REMANDED to 
the agency of original jurisdiction for the following action:

1.  The RO should send a field examiner 
to visit the veteran to assist him in 
filling out an updated FSR.  The field 
examiner should insure that all of the 
veteran's monthly income and expenses, as 
well as all debts and assets are 
recorded.  The field examiner should also 
report on the final disposition of the 
house that the veteran reported owning, 
and his current residence location.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

3.  When the above actions have been 
completed, the Committee should determine 
whether recovery of the overpayment would 
be against the principles of equity and 
good conscience as set forth in 38 C.F.R. 
§ 1.965 (2000).

4.  If the veteran's claim remains 
denied, the Committee should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide them with the opportunity to 
respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



